

116 HR 7724 IH: No Funds for Apportionment Exclusion Act
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7724IN THE HOUSE OF REPRESENTATIVESJuly 22, 2020Ms. Meng (for herself, Ms. Velázquez, Mr. Cooper, Mr. Vela, Ms. Shalala, Mr. Payne, Mrs. Napolitano, Mr. Espaillat, Mr. Gallego, Ms. Lofgren, Mr. Smith of Washington, Mr. Rush, Ms. Norton, Mr. Nadler, Ms. Haaland, Mr. McGovern, Mrs. Watson Coleman, Ms. Schakowsky, Ms. Ocasio-Cortez, Mr. Lowenthal, Miss Rice of New York, Mr. García of Illinois, Mr. Welch, Mr. Schneider, Mr. Pocan, Mr. Gonzalez of Texas, Mr. Kennedy, Ms. Lee of California, Mr. Courtney, Ms. Clarke of New York, Ms. Jayapal, Mr. Pascrell, Ms. Pressley, Mrs. Hayes, Mr. Carson of Indiana, Mr. Gomez, Mr. Takano, Mr. Perlmutter, Ms. Titus, Mr. Scott of Virginia, Mr. Cárdenas, Mr. Soto, Ms. Adams, Mr. Sires, Mr. Panetta, and Ms. Garcia of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the use of Federal funds to implement, administer, or enforce the Presidential Memorandum on Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census, issued on July 21, 2020.1.Short titleThis Act may be cited as the No Funds for Apportionment Exclusion Act.2.Prohibition on use of Federal fundsNo Federal funds, resources, or fees made available to any Federal agency may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the Presidential Memorandum on Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census, issued on July 21, 2020.